Title: To James Madison from Anthony Morris, 29 April 1813
From: Morris, Anthony
To: Madison, James


Dear Sir
Philada April 29. 1813.
I duly rec’d ⅌ mail your favor of yesterday, communicating the unexpected objections of Admiral Warren, to the Bermuda Mission, which no human prudence could have foreseen, or anticipated; whatever therefore may be the result of Mr Barclay’s endeavours to remove them I shall always consider your early proposition, as a most friendly proof, of your recollection of my wishes, and of your inclination to gratify them; to these considerations, the very kind expression of your regrets for the uncertainty of the result, imposes additional Motives, for the most particular & Sincere Esteem and Consideration of Dr. Sir Yr greatly oblig’d Friend & obt. Servt.
Anthony Morris
